Case 8:20-cv-02324-CEH-AAS Document 1 Filed 10/02/20 Page 1 of 4 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 SARAH BEAUMONT,

        Plaintiff,
 v.                                           CASE NO.:

 BLESSINGS TREATMENT AND
 RECOVERY CENTER LLC,

       Defendant.
 ____________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, SARAH BEAUMONT, by and through undersigned counsel, brings this

 action against Defendant, BLESSINGS TREATMENT AND RECOVERY CENTER LLC

 (“Defendant”), and in support of her claims states as follows:

                               JURISDICTION AND VENUE

        1.      This is an action for damages under the Fair Labor Standards Act (“FLSA”), 29

 U.S.C. § 201 et seq., for failure to pay overtime wages under 29 U.S.C. § 215(a)(3).

        2.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29

 U.S.C. § 201 et seq.

        3.      Venue is proper in the Middle District of Florida, because all of the events

 giving rise to these claims occurred in Pasco County, Florida.

                                          PARTIES

        4.      Plaintiff is a resident of Hernando County, Florida.

        5.      Defendant operates an addiction recovery business in New Port Richey, in

 Pasco County, Florida.
Case 8:20-cv-02324-CEH-AAS Document 1 Filed 10/02/20 Page 2 of 4 PageID 2




                                  GENERAL ALLEGATIONS

        6.      Plaintiff has satisfied all conditions precedent, or they have been waived.

        7.      Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.

        8.      Plaintiff requests a jury trial for all issues so triable.

        9.      At all times material hereto, Plaintiff was “engaged in the production of goods”

 for commerce within the meaning of Sections 6 and 7 of the FLSA, and as such was subject to

 the individual coverage of the FLSA.

        10.     At all times material hereto, Defendant was an “employer” within the meaning

 of the FLSA, 29 U.S.C. § 203(d).

        11.     Defendant continues to be an “employer” within the meaning of the FLSA.

        12.     At all times material hereto, Defendant was and continues to be an enterprise

 covered by the FLSA, as defined under 29 U.S.C. §§ 203(r) and 203(s).

        13.     At all times relevant to this action, Defendant was engaged in interstate

 commerce within the meaning of the FLSA, 29 U.S.C. § 203(s).

        14.     At all times relevant to this action, the annual gross sales volume of Defendant

 exceeded $500,000 per year.

                                               FACTS

        15.     Plaintiff began working for Defendant as a Behavioral Health Technician in

 March 2019, and she worked in this capacity until June 2020.

        16.     At various times material hereto, Plaintiff worked hours in excess of forty (40)

 hours within a work week for Defendant, and she was entitled to be compensated for these

 overtime hours at a rate equal to one and one-half times her regular hourly rate.




                                                2
Case 8:20-cv-02324-CEH-AAS Document 1 Filed 10/02/20 Page 3 of 4 PageID 3




        17.     Defendant failed to pay Plaintiff an overtime premium for all of the overtime

 hours that she worked, in violation of the FLSA.

        18.     Defendant’s actions were willful, and showed reckless disregard for the

 provisions of the FLSA.

                        COUNT I – FLSA OVERTIME VIOLATION

        19.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 18 of

 this Complaint, as though fully set forth herein.

        20.     During the statutory period, Plaintiff worked overtime hours while employed

 by Defendant, and she was not compensated for all of these hours in accordance with the FLSA.

        21.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,

 within the meaning of 29 U.S.C. § 255(a).

        22.     As a result of the foregoing, Plaintiff has suffered damages.

        WHEREFORE, Plaintiff demands:

                a)      Judgment against Defendant for an amount equal to Plaintiff’s unpaid

                        back wages at the applicable overtime rate;

                b)      Judgment against Defendant stating that Defendant’s violations of the

                        FLSA were willful;

                c)      An equal amount to Plaintiff’s overtime damages as liquidated

                        damages;

                d)      To the extent liquidated damages are not awarded, an award of

                        prejudgment interest;




                                              3
Case 8:20-cv-02324-CEH-AAS Document 1 Filed 10/02/20 Page 4 of 4 PageID 4




               e)      A declaratory judgment that Defendant’s practices as to Plaintiff were

                       unlawful, and grant Plaintiff equitable relief;

               f)      All costs and attorney’s fees incurred in prosecuting these claims; and

               g)      For such further relief as this Court deems just and equitable.

                                  JURY TRIAL DEMAND

       Plaintiff demands trial by jury as to all issues so triable.

       Dated this 2nd day of October, 2020.

                                               Respectfully submitted,



                                               _______________________
                                               LUIS A. CABASSA
                                               Florida Bar Number: 0053643
                                               Wenzel Fenton Cabassa, P.A.
                                               1110 N. Florida Avenue, Suite 300
                                               Tampa, Florida 33602
                                               Main Number: 813-224-0431
                                               Direct Dial: (813) 379-2565
                                               Facsimile: 813-229-8712
                                               Email: lcabassa@wfclaw.com
                                               Email: gnichols@wfclaw.com
                                               Attorneys for Plaintiff




                                              4
